Citation Nr: 0519625	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
July 1988.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
- which denied the veteran's claim for service connection 
for a psychiatric disorder, inclusive of post-traumatic 
stress disorder (PTSD).

As support for her claim, the veteran testified at a hearing 
at the RO in March 2003.  A local decision review officer 
(DRO) conducted that proceeding.

The Board remanded the claim to the RO in July 2004 for 
further development and consideration.


FINDINGS OF FACT

1.  The evidence as a whole, including indications of 
behavioral changes, confirms the veteran was sexually 
assaulted while in the military.

2.  There is probative medical evidence of record indicating 
the veteran has PTSD from those sexual assaults in service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA requires that VA notify the veteran of the type of 
evidence needed to substantiate her claim, including 
apprising her of whose specific responsibility - hers or 
VA's, it is for obtaining the supporting evidence.  The VCAA 
also requires that VA give her an opportunity to submit any 
relevant evidence in her possession, and that VA assist her 
in obtaining evidence necessary to substantiate her claim, 
but VA is not required to provide this assistance if there is 
no reasonable possibility that it would aid in substantiating 
the claim.  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

During this appeal, 38 C.F.R. § 3.304(f) was amended, 
effective March 7, 2002, to preclude denying a claim for 
service connection for PTSD based on an alleged personal 
assault in service unless the veteran was first notified of 
types of 
non-service records that might corroborate such a stressor 
and be given the opportunity to submit such evidence.  Here, 
the Board remanded this case to the RO in July 2004 for this 
very reason - to allow the veteran the opportunity to 
identify and/or submit this type of alternative evidence.  
But she did not respond to the RO's request for this 
additional information, although the RO was able to obtain 
her Social Security Administration (SSA) records, as also 
directed to in the remand.  In any event, the evidence that 
is available is sufficient to grant her claim, so the 
question of whether there has been compliance with the VCAA 
is inconsequential, regardless.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004) ("Pelegrini II"); 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).  
So the Board will proceed to address the merits of her claim 
for PTSD.  



Governing Laws and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a); see, too, Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); 
Rose v. West, 11 Vet. App. 169, 171 (1998); Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Service connection may be granted, as well, for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As indicated in 38 C.F.R. § 3.304(f), service connection for 
PTSD, in particular, requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.



Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the 
veteran's service records may corroborate the 
veteran's account of the stressor incident.  
Examples of such evidence include, but are not 
limited to:  records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of 
the stressor include, but are not limited to:  a 
request for a transfer to another military duty 
assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; 
or unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.   

38 C.F.R. § 3.304(f)(3).



Analysis

The veteran's military medical records do not mention an 
assault, but she has steadfastly maintained that she was 
sexually assaulted twice during service.  She says that 
following the first sexual assault, by two unknown 
servicemen during a field exercise in Yakima, Washington, 
she developed venereal warts and became pregnant, resulting 
in an abortion.  She claims that later, while in Germany, 
she again was sexually harassed and raped by her sergeant, 
who almost killed her.  She contends that, following each 
assault, she was verbally abused and teased by her peers, 
sought counseling, and the performance of her duties 
steadily declined.

The veteran's service medical records (SMRs) confirm she had 
venereal warts in July 1986 and had an abortion in April 
1988.  A mental status evaluation during her military 
discharge examination in June 1988 was unremarkable, but she 
was treated in July 1988 for alcohol and cocaine abuse.

The veteran's sister wrote in March 2003 that, during 
service, the veteran reported being very afraid of her first 
sergeant and called home reporting that he had raped her.  
The sister said the veteran's personality changed after the 
first rape in service, but the second one drove her over the 
edge.  She came home from the military a totally changed 
person.  

In May 2003 a military comrade who had served with the 
veteran in Germany also attested that the veteran's first 
sergeant harassed her, singling her out for punishment.  On 
one occasion he reportedly required that she do extra duty in 
a very secluded area, and that night she returned to her 
quarters in a very distressed state, indicating the first 
sergeant had raped and strangled her.  The service comrade 
went on to state she observed bruises on the veteran's neck, 
back, and between her thighs that looked like fingerprints.



The earliest post-service clinical evidence pertaining to the 
veteran's psychiatric status is the report of a November 1996 
psychiatric evaluation in conjunction with a claim for SSA 
disability benefits.  SSA benefits later were awarded in 
October 1998 for, in part, an affective disorder.  The report 
of the November 1996 psychiatric evaluation notes the veteran 
recounted being irresponsible with sexual activities when in 
"hyper states."  However, the episodes related as examples 
all occurred after her service in the military concluded.  
More to the point, she reported that her problems started 
when she was in the Army, although the specific basis for 
this was not explained.  The diagnoses were an adjustment 
disorder with mixed disturbance of emotions and conduct, and 
a personality disorder.  Similar diagnoses, with the addition 
of continuous alcohol dependency, were rendered after a 
December 1996 psychiatric evaluation.  A report of private 
psychological evaluation and testing in January 1998 notes 
the veteran related having received psychiatric outpatient 
treatment while in the Army due to a conflict with her 
sergeant.  It was also indicated she had been hospitalized at 
age 12 at a private facility for depression, but what others 
had reported as attempting to use drugs or alcohol, and that 
she had been treated in 1994 following a suicide attempt.

On VA psychiatric examination in November 2001, the veteran's 
claims file was reviewed, but not her SMRs.  She denied a 
history of psychiatric treatment as a child or adolescent and 
any history of alcohol or drug abuse.  During the examination 
she became extremely tearful, particularly when describing 
the alleged sexual assaults in service.  The diagnoses 
included PTSD, pending verification of the military sexual 
trauma stressor.

It has been held that "[a]n opinion by a mental health 
professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996).  But in YR v. West, 11 Vet. App. 393 (1998), 
the Court clarified these quoted categorical statements were 
made in the context of discussing PTSD diagnoses other than 
those arising from a personal assault.



Because VA has provided for special evidentiary-development 
procedures, including interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis, for personal-assault cases, the above categorical 
statements in Cohen and Moreau, and other cases where they 
may have been echoed, are not operative.  Moreover, the 
existence of an in-service stressor does not have to be 
proven by the "preponderance of the evidence" because this 
would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C. § 5107(b).  YR v. 
West, 11 Vet. App. 393, 399 (1998).  

The comments contained in the publication of the final 
version of § 3.304(f) state, in part, that "... a 
determination as to whether a stressor occurred is a factual 
question that must be resolved by VA adjudicators.  
Nonetheless, an opinion from an appropriate medical or 
mental health professional could be helpful in making that 
determination.  Such an opinion could corroborate the 
claimant's account of the stressor incident.  In certain 
cases, the opinion of such a professional could help 
interpret the evidence so that the VA decisionmaker can 
better understand it.  Opinions given by such professionals 
are not binding upon VA, but instead are weighed along with 
all the evidence provided."  67 Fed.Reg. 10330 
(March 7, 2002) (publication of the final version of 
38 C.F.R. § 3.304(f)(3)).  

"In diagnosing PTSD, doctors typically rely on the 
unverified stressor information provided by the patient.  
Therefore, a doctor's recitation of a veteran-patient's 
statements is no more probative than the veteran-patient's 
statements made to VA.  [Consequently], VA is not required 
to accept a doctor's diagnosis of PTSD due to a personal 
assault as proof that the stressor occurred or that the PTSD 
is service connected.  If, however, VA finds that a doctor's 
diagnosis of PTSD due to a personal assault is ... 'competent 
and credible' and there is no evidence to the contrary in 
the record, in all likelihood, such an opinion would 
constitute competent medical evidence."  67 Fed.Reg. 10330, 
10330 - 31 (March 7, 2002) (publication of the final version 
of 38 C.F.R. § 3.304(f)(3)).  



Here, the November 2001 VA psychiatric examination 
tentatively yielded a diagnosis of PTSD - pending 
verification of the alleged sexual assault trauma stressors.  
There are other medical records containing psychiatric 
diagnoses other than PTSD, but there is no medical opinion 
that rules out the presence of PTSD.  So the dispositive 
issue centers on the probative value of the evidence with 
respect to the actual occurrence of the sexual assaults in 
question.

There is conflicting evidence concerning the veteran's pre-
service psychiatric history.  Nevertheless, given the verbal 
abuse she sustained during service, as well as the 
consistency of the history she has related since service, 
taken together with the corroborating statement of a fellow 
service comrade of visible evidence of having been assaulted, 
evidence of behavioral changes during service of alcohol and 
cocaine abuse, and her turbulent life immediately after 
service as confirmed by her sister, the Board concludes the 
evidence is in equipoise as to whether the veteran was 
sexually assaulted in service as alleged.  And she is given 
the benefit of the doubt that she was.  38 C.F.R. § 3.102.

Accordingly, since there also is probative medical evidence 
confirming the veteran currently has PTSD and, of equal or 
even greater significance, that she acquired this 
psychiatric condition as a result of the sexual assaults in 
service, service connection for PTSD is warranted.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found 
at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).




ORDER

The claim for service connection for PTSD is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


